BY THE COURT.
Victoria Allen brought a suit in the Montgomery Common Pleas against Samuel Rick-etts to recover damages for the breach of a contract of marriage. The case was tried and resulted in a verdict of $5000 in favor of Allen. Error was prosecuted, and the Court of Appeals held:
.The trial court in the general charge gave in substance the following instruction to the jury:—“Ricketts claims that Allen is a blackmailer, a vampire, a woman unworthy and without character—if you do not find that her activities were from an impure and dishonest motive, you may take that failure into consideration in assessing damages in this case.”
This portion of the charge constituted prejudicial error and if a charge upon that subject was to be given, it should have been accompanied with the limitation that unless the charge made against Allen was made in good faith, or unless there existed good reason to believe the charge to be true. This would be in harmony with the rule laid down in White v. Thomas, 12 OS. 312.
Judgment reversed and cause remanded.